 

Exhibit 10.1

 

* CERTAIN IDENTIFIED INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN EXCLUDED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

Supply and License Agreement

(With Sub-License & Packaging Rights)

 

This SUPPLY AND LICENSE AGREEMENT (this “Agreement”) is entered into as of May
1, 2020 (“Effective Date”) by and between Pure Bioscience, Inc., a Delaware
corporation with its principal place of business at 9669 Hermosa Avenue, Rancho
Cucamonga, CA 91730, hereinafter (“Supplier” or “PURE” or “Pure”), and Packers
Sanitation Services, Inc., an Ohio corporation with its principal place of
business at 3681 Prism Lane, Kieler, WI 53812, hereinafter (“Licensee”), each
referred to as “Party” and collectively as “Parties.”

 

General

 

WHEREAS, PURE is engaged in the development and commercialization of certain
proprietary patented antimicrobial technology known as silver dihydrogen citrate
(“SDC”) products;

 

WHEREAS, Licensee wishes to purchase certain SDC products and has the relevant
know-how needed to package and distribute an EPA (defined below) registered
SDC-based antimicrobial for use to consumers, dealers, retailers and end users;

 

WHEREAS, Licensee assures PURE that it has the resources including but not
limited to the capital, facilities, personnel, and technical expertise necessary
to package, market and distribute its intended product(s) in the Territory,
Field of Use and Distribution Channel (each as defined below); and

 

WHEREAS, the Licensee wishes to obtain from PURE, and PURE is willing to grant
to Licensee, the specific rights to sell EPA registered product(s) containing
SDC in the Territory, Field of Use, and Distribution Channel pursuant to certain
requirements and contract terms.

 

THEREFORE, in consideration of the mutual promises, covenants, and agreements
made below, the Parties, intending to be legally bound, agree as follows:

 

1.Definitions

 

For purposes of this Agreement, the following terms will have the indicated
definitions:

 

  1.1. “Agreement” has the meaning set forth in the preamble to this Agreement.
        1.2. “Distribution Channel” shall mean a type of business (i.e., retail,
commercial) as identified in Exhibit A hereto.         1.3. “EPA” shall mean the
United States Environmental Protection Agency.         1.4. “FDA” shall mean the
Food and Drug Administration.

 

 

 

 

  1.5. “Field of Use” shall mean, with respect to Licensed Product(s), the type
of industry which the Licensed Product(s) are limited to or excluded as
identified in Exhibit A hereto.         1.6. “Governmental Authority” shall mean
any federal, state, local or foreign government or political subdivision
thereof, or any agency or instrumentality of such government or political
subdivision, or any self-regulated organization or other non-governmental
regulatory authority or quasi-governmental authority (to the extent that the
rules, regulations or orders of such organization or authority have the force of
law), or any arbitrator, court or tribunal of competent jurisdiction.        
1.7. “Intellectual Property Rights” shall mean all: (a) Patent Rights; (b)
Trademarks (including the Pure Marks); (c) internet domain names, whether or not
Trademarks, registered by any authorized private registrar or Governmental
Authority, web addresses, web pages, website, and URLs; (d) works of authorship,
expressions, designs and design registrations, whether or not copyrightable,
including copyrights and copyrightable works, software and firmware, application
programming interfaces, architecture, files, records, schematics, data, data
files, and databases and other specifications and documentation; (e) Trade
Secrets; (f) semiconductor chips, mask works and the like; and (g) all
industrial and other intellectual property rights, and all rights, interests and
protections that are associated with, equivalent or similar to, or required for
the exercise of, any of the foregoing, however arising, in each case whether
registered or unregistered and including all registrations and applications for,
and renewals or extensions of, such rights or forms of protection pursuant to
the laws of any jurisdiction throughout in any part of the world.         1.8.
“Know-How Rights” shall mean, collectively, Pure’s rights, data sets, and other
know-how regarding the Patent Rights that is necessary for Licensee to use the
Product(s) as a raw material to manufacture, package, promote, advertise,
distribute and sell Licensed Product(s).         1.9. “Licensed Product(s)”
shall mean, Licensee’s EPA registered product(s) containing SDC manufactured for
Licensee for use in the Territory in the applicable Field of Use.         1.10.
“Packaging Rights” shall mean entitlement for only specially approved Licensees
per Exhibit “C” hereto, to facilitate the distribution and manufacturing process
of Product(s) by way or re-packaging bulk RTU (Ready-to-Use) into approved
labeled containers, then sold and distribution by Licensee.         1.11.
“Patent Rights” shall mean (a) the patents and patent applications (including,
in each case, divisionals, continuations, continuations-in-part, reissues,
renewals, extensions or additions thereof) that are owned or controlled by Pure
or any of its affiliates that are necessary for Licensee to manufacture, market
and distribute the Licensed Product(s) and (b) all additional patent
applications (including divisionals, continuations, continuations-in-part,
reissues, renewals, extensions or additions thereof) based on or relating to the
patents and patent applications set forth in clause (a).         1.12.
“Product(s)” shall be the product as defined in Exhibit A hereto, which is used
by Licensee as a raw material to manufacture Licensee’s EPA registered Licensed
Products.         1.13. “Pure Marks” shall mean, collectively, (a) “Pure
Bioscience”, (b) “Powered by SDC®”, and (c) any Trademarks owned or licensed by
Pure that are not to be used by Licensee without Pure’s prior written consent.  
      1.14. “SDC” has the meaning set forth in the recitals to this Agreement.  
      1.15. “SDX” shall mean Pure’s patented silver ion technology including the
substitution or combination of citric acid with one or more other organic
acid(s).         1.16. “Territory” shall mean the land or region Licensee may
market or sell the Licensed Product(s) in as stated in Exhibit A hereto.        
1.17. “Trademarks” means all rights in and to U.S. and foreign trademarks,
service marks, trade dress, trade names, brand names, logos, symbols, trade
dress, corporate names and domain names and other similar designations of
source, sponsorship, association or origin, together with the goodwill
symbolized by any of the foregoing, in each case whether registered or
unregistered and including all registrations and applications for, and renewals
or extensions of, such rights and all similar or equivalent rights or forms of
protection in any part of the world.

 

 2 

 

 

  1.18. “Trade Secrets” means all inventions, discoveries, trade secrets,
business and technical information and know-how, databases, data collections,
patent disclosures and other confidential and proprietary information and all
rights therein.         1.19. “USDA” shall mean the United States Department of
Agriculture.

 

2.License and Term

 

  2.1. License. On the terms and conditions of this Agreement, Pure hereby
grants Licensee during the Term a non-transferable, license to use the
Product(s) as a raw material to package, promote, advertise, distribute, and
sell Licensed Product(s) solely in the Territory in the applicable Field of Use.
In addition, Pure hereby grants Licensee during the Term an exclusive, revocable
license to distribute and sell Licensed Product(s) solely as set forth in
Exhibit A, which is contingent on Licensee meeting the Minimum Purchase Volume
obligations set forth in Exhibit B. Licensee shall not distribute, sell or
supply to any third party the raw material known as SDC or Axenohl®. Licensee
understands, acknowledges and agrees that other non-exclusive licensees now do
or will in the future directly compete within the Territory and Field of Use for
sales of SDC products. Pure may revise Exhibit A to delete discontinued Products
upon thirty (30) days prior written notice to Licensee.         2.2.
Sub-Licenses. The Licensee shall have the limited right to appoint one or more
sub-licensees (each, a “Sub-Licensee”) to promote, advertise, distribute, and
sell Licensed Product(s) solely in the Territory in the applicable Field of Use.
Each Sub-Licensee must be preapproved in writing by Pure before Licensee enters
into any agreement to sell Pure’s Product(s) to a Sub-Licensee. Licensee agrees
that it shall be fully responsible for each Sub-Licensee’s acts or omissions and
shall ensure each Sub-Licensee (a) complies with the terms and conditions of
this Agreement to the same extent as if such Sub-Licensee were an original
signatory hereto and (b) agrees in advance in writing to be bound by such terms
and conditions pursuant to a written agreement (in English) reasonably
acceptable to Pure to which Pure is expressly designated as a third party
beneficiary. Licensee shall deliver to Pure a fully-executed copy of the
agreement described in clause (b) of the previous sentence within three (3)
business days after Sub-Licensees enters into such agreement. Licensee shall
reimburse Pure for any legal or accounting fees that it incurs as a result of
any breach by a Sub-Licensee of this Agreement. Licensee shall immediately
notify Pure in writing of any breach by a Sub-Licensee of this Agreement,
including but not limited to a Sub-Licensee (i) reselling Licensed Product(s)
outside of its applicable Territory, Field of Use or Distribution Channel, (ii)
using Pure’s Intellectual Property Rights, Know-How Rights or Patent Rights for
any use other than to the extent necessary to use the Product(s) as a raw
material to package, promote, advertise, distribute, and sell Licensed
Product(s) in the applicable Territory, Field of Use or Distribution Channel, or
(iii) reverse engineering any Product(s) or other Pure technology, or
determining or attempting to determine the composition, production or
characteristics thereof. If Licensee becomes aware of an actual or alleged
violation of this Agreement by a Sub-Licensee, the Licensee shall cure such
violation within a commercially reasonable period of time but in no event later
than thirty (30) days thereafter. Without limiting the generality of the
foregoing, in the event of such violation by a Sub-Licensee, the Licensee shall
(i) immediately notify Sub-Licensee in writing of any such violation, (ii)
conduct an investigation of any such violation, and (iii) suspend further
transfer of Product(s) to Sub-Licensee for so long as such violation is not
promptly cured to Pure’s satisfaction. Licensee and Sub-Licensee shall jointly
develop and maintain a recall plan which incorporates lot tracing to all end
users.

 

  2.3. Intentionally Omitted.         2.4. Term. This Agreement shall commence
on the Effective Date and shall terminate on May 1, 2021 (“Initial Term”),
unless terminated sooner in accordance with the provisions of this Agreement.

 

 3 

 

 

  2.5. Option(s) to Extend. Licensee may, at its option upon written notice to
Supplier provided at least sixty (60) days prior to the expiration of the
Initial Term or any renewal term, extend the term of this Agreement in one (1)
year increments (each, a “Renewal Term” and, together with the Initial Term, the
“Term”) to a maximum of five (5) years dating from the Effective Date. These
Licensee “options” to extend the term of this Agreement are expressly
conditioned, with respect to each particular extension, upon the Licensee being
in material compliance with the terms of this Agreement as of the date on which
it delivers an extension notice under this Section.

 

3.Intellectual Property Rights

 

  3.1. Use of Trademarks and Trade Names. No right, title or interest in or to
any PURE Trademarks, trade names, slogans, labels and/or designs used by either
the Supplier or the Licensee, nor the goodwill connected therewith is conveyed
by this Agreement. Licensee may market and sell the Licensed Product(s) under
Licensee’s and Supplier’s respective Trademark(s), but only as set forth on
Exhibit A hereto. Licensee may apply to utilize other licensee Trademarks to
sell the Licensed Product(s) with Supplier’s prior written consent, and the
Parties shall amend Exhibit A to include any such additional Trademarks as
necessary during the Term. Any Supplier’s Trademarks which have not been granted
for Licensee’s specific use, and applied to Licensed Product by Pure, shall
solely be used for the bulk packaging, in connection with the shipping or
exporting of the Product(s) to the Territory as may be required by a governing
body and shall not be for any other use. Licensee shall not (a) use any Supplier
Trademarks, or any mark or name confusingly similar thereto, as part of a
corporate or business name or in any other manner, or (b) register any Trademark
or trade name (including any company name) which is identical to or confusingly
similar to or incorporates any Trademark or trade name which PURE or any
associated company owns or claims rights in. Any goodwill associated with any
PURE Trademark affixed or used in connection with the Licensed Product(s) shall
accrue to the sole benefit of PURE. Nothing in this Agreement shall create an
obligation for PURE to register or otherwise maintain in force any marks.      
  3.2. Marketing and Resale Right Only. Licensee is authorized to market the
Product(s) only in the form and packaging as authorized by Supplier to Licensee.
Other than the express licenses granted by this Agreement, Supplier grants no
right or license to Licensee by implication, estoppel, or otherwise to the
Product(s) or any of Pure’s Intellectual Property Rights. To the extent that
License translates or causes to be translated, any of Pure’s marketing
materials, user manuals, or other documentation, Licensee hereby irrevocably
assigns all copyrights in such translations to Pure, subject to a non-exclusive,
non-transferable, and non-sublicensable license to Licensee, hereby granted by
Pure, to use such translations in the Territory during the Term solely on or in
connection with the promotion, advertising, resale, or use of the Product(s)
permitted under this Agreement.         3.3. Technology and Patent Rights. PURE
shall be the sole and exclusive owner of all Intellectual Property Rights.
Licensee hereby irrevocably quitclaims and/or forever assigns to PURE all right,
title and interest in and to the Intellectual Property Rights whether now in
existence or hereinafter arising as between PURE and Licensee, all right, title
and interest in all discoveries and inventions derived from the use of the
Intellectual Property Rights hereunder or the activities otherwise contemplated
by this Agreement (or otherwise) shall be owned solely by PURE. Licensee hereby
represents and warrants that all employees and others acting on its behalf in
performing its obligations or exercising its rights hereunder shall be obligated
under a binding written agreement to quitclaim and/or forever assign to PURE all
discoveries and inventions derived from the use of the Intellectual Property
Rights hereunder or the activities otherwise contemplated by this Agreement
conceived by such employees or others. PURE shall, at its sole expense and in
its unfettered discretion, prepare, file, prosecute and maintain Patent Rights
and Pure Marks in the United States and the Territory. PURE shall have the sole
right, at its expense and at its sole unfettered option, to enforce Patent
Rights and Pure Marks, as well as to retain all proceeds therefrom.
Notwithstanding anything to the contrary herein, Licensee stipulates it has no
rights respecting the Intellectual Property Rights.

 

 4 

 

 

  3.4. No Copying. The Licensee shall in no event directly or indirectly copy,
reverse engineer, or otherwise “pirate” the Product(s).         3.5.
Notification of Suspected Third-Party Infringement. Licensee shall promptly
notify the Supplier of any determination, discovery, or notification that any
person or entity is or may be infringing the Intellectual Property Rights of the
Supplier. Supplier shall have the sole right, at its expense, to enforce
Intellectual Property Rights and to retain all proceeds therefrom. Licensee
shall not take any affirmative legal action relating to the protection or
defense of any Intellectual Property Rights pertaining to the Product(s) without
the prior written approval of Supplier. At the specific written request of
Supplier, Licensee shall assist in the protection and defense of such
Intellectual Property Rights, and Supplier agrees to reimburse Licensee for all
out of pocket expenses previously approved in writing by Supplier.         3.6.
Licensee SDX Research and/or Patent Prosecution. Without prior written
permission of PURE, Licensee stipulates that it has no authority and is hereby
forbidden during the Term and for a period of ten (10) years thereafter from
engaging in any research/development and/or patent prosecution respecting any
and all PURE Intellectual Property Rights. All data, test results, information,
discoveries and knowledge, and any summaries, comparative studies, analyses or
derivatives thereof, obtained by Licensee from use, investigation, analysis or
testing of the SDX material (“SDX Data”) will become the sole property of PURE.
Licensee will promptly and fully disclose all SDX Data to PURE. Licensee shall
not disclose or publish SDX Data, and shall have no right to provide, disclose
or convey SDX Data to any person or entity outside of Licensee for any purpose
whatsoever without the prior written approval of PURE. Licensee further agrees
not to file any patent applications or seek any patent protection, copyright
registration or applications for government approvals which disclose SDX Data or
relate to discoveries developed, suggested or confirmed through Licensee’s use,
investigation, analysis or testing of the SDX material.

 

  3.6.1. Licensee agrees to grant, and does hereby grant, to PURE an exclusive,
world-wide, royalty-free license with the right to sublicense to any patents,
Trade Secret or any other proprietary rights which Licensee may obtain for
itself or receive from others which would prevent PURE from making, using,
selling, importing, offering for sale any product containing SDX for any purpose
in any country, or would prevent PURE from transferring the right to make, use,
sell, import, offer for sale SDX for any purpose in any country, to any other
person or entity.         3.6.2. Each Party acknowledges and agrees that SDX is
a proprietary product, the sole rights to which are owned by PURE and that any
unauthorized manufacture, use, sale, offer for sale or importation of the
claimed product, whether for commercial or research purposes, constitutes patent
infringement. Further, each Party acknowledges and agrees that confidential
information and Trade Secrets relating to SDX in the possession of PURE is a
valuable asset of PURE, the public disclosure or dissemination of which would
materially injure PURE and constitute an interference with its business.        
3.6.3. Licensee acknowledges and agrees that in the event of any breach or
threatened breach of this agreement by Licensee, including but not limited to
breach of Sections 3.5.1 and 3.5.2, PURE will suffer an irreparable injury, such
that no remedy at law will afford it adequate protection against, or appropriate
compensation for, such injury. Accordingly, Licensee agrees that PURE will be
entitled to specific performance of the Licensee’s obligations under this
Agreement as well as such injunctive and other relief as may be granted by a
court, or other forum, of competent jurisdiction. Should Licensee file or come
into possession of any patent rights subject to conveyance or license to PURE
under Sections 3.5.1 or 3.5.2, Licensee shall grant and convey, and does hereby
grant and convey, such patent rights to PURE and agrees to take all steps
necessary to perfect such rights in PURE.

 

  3.7. Reservation of Rights. The Supplier specifically reserves the right to
commence and/or to continue to market and sell the Licensed Product(s) under its
own label within the Territory, the Field of Use and elsewhere. The Parties
intend that this Agreement shall not restrict PURE’s freedom to develop and
commercialize any and all of PURE’s SDC products. Only licenses and rights
expressly granted herein shall be of legal force and effect. No license or other
right shall be created hereunder by implication, estoppel or otherwise. Licensee
acknowledges that (a) PURE currently is engaged, and in the future anticipates
that it will engage, in the research, development, manufacture and
commercialization of SDC products on its own behalf and in collaboration with
third parties, and in the grant of licenses and other rights to third parties to
do the same; and (b) PURE shall have the unrestricted right, and nothing in this
Agreement shall preclude or limit PURE’s right, to exploit PURE’s Intellectual
Property Rights.

 



 5 

 

 

4.Licensee’s Representations, Warranties and Covenants. Licensee represents and
warrants and agrees to the following:

 

  4.1. Due Authorization; Compliance with Laws. The Licensee is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized. The Licensee has the requisite power and authority and
the legal right to enter into this Agreement and to perform its obligations
hereunder. All necessary consents, approvals and authorizations of all
Governmental Authorities and other persons or entities require to be obtained by
Licensee in connection with this Agreement have been obtained. The Licensee
shall comply with all regulatory and legal requirements imposed by any
applicable Governmental Authority and shall in every event obey all laws.
Licensee shall obtain all regulatory approvals to market the Licensed Product(s)
in the Territory as expeditiously as possible. In any applicable circumstances,
without limitation, Licensee shall faithfully abide with local, state, federal,
or international environmental rules and regulatory agencies. Licensee will
abide by all aspects of the Federal Insecticide, Fungicide and Rodenticide Act.
For Licensed Product(s) sold for use outside of the United States, Licensee will
follow applicable regulatory requirements in said foreign jurisdiction(s).      
  4.2. Licensed Product Data. Except as otherwise set forth in this Agreement,
Licensee shall be solely responsible, at its cost, for regulatory approval and
commercialization of the Licensed Product(s) in the Territory and the Field of
Use. At the sole expense of Licensee, Supplier will provide reasonable technical
assistance and training regarding the use of the Product(s). Supplier will
provide Licensee with written authorization to cite all data necessary for the
Territory and Field of Use on file with the EPA to support EPA registration of
such data and information regarding the SDC component of the Licensed Product(s)
in the control of Supplier, to the extent Supplier has the right to provide such
data and information. Notwithstanding anything to the contrary in this
Agreement, Supplier shall have no obligation to provide Licensee with any
technology, data or information related to the manufacture of SDC. All product
data described in this Section is identified as Confidential Information and
Licensee must protect this data as per Section 11 of this Agreement.        
4.3. Sales and Reporting. Licensee shall use reasonable best efforts to maximize
sales of the Licensed Product(s) in the Territory. Licensee shall keep complete
and accurate records of the activities by Licensee to package, promote,
advertise, distribute, sell and otherwise commercialize the Licensed Product(s)
in the Territory (and the results of such activities) for the purpose of
complying with regulatory authorities (EPA, FDA, USDA and/or other regulatory
agencies). Licensee shall be required to have lot number tracking of the
Licensed Product(s) sold to its customers and must require any Sub-Licensee or
reseller to do the same.         4.4. Alliance Manager. Promptly following the
Effective Date, Licensee shall appoint a person to act as its alliance manager
to coordinate its activities under this Agreement. The alliance manager shall be
the primary contact with respect to the activities under this Agreement.
Licensee shall notify in writing the Supplier as soon as practicable upon
making, and changing, this appointment.

 

5.Packaging Rights

 

  5.1. Re-packaging. Licensee may re-package bulk RTU (Ready-to-Use) Product(s)
purchased from Supplier at facilities registered with the EPA or its applicable
foreign equivalent which have been preapproved by PURE. Such packaging and
labeling must be conducted strictly in conformity with PURE’s packaging
requirements and each and all of the technical protocols as designated in
Exhibit “C” or those directed by PURE. No modification to such requirements
and/or protocols shall be made without prior written approval of PURE.

 

 6 

 

 

 

6.Purchase Orders

 

  6.1. Orders and Acceptance. Licensee may purchase Product(s) under this
Agreement by submitting a firm purchase order to Pure. Purchase order cutoff
time for first business day is 11:00 a.m. PST. Such purchase order shall be in
writing, in a form reasonably acceptable to Pure and shall specify (a) the
product identity using Pure’s item number, (b) the quantity of each product
ordered, and (c) the place of delivery and the required delivery date therefore,
which shall not be less than the required lead-time. No purchase order shall be
binding on Pure until accepted and confirmed by Pure in writing. The terms of
this Agreement shall supersede the terms of any purchase order or any other
document submitted by Licensee to Pure. The lead-time for shipping shall not be
less than as designated by Pure. All Product(s) shall be delivered Ex Works
place of manufacture (Incoterms 2010). All Product(s) per the purchase order
shall be available for pickup by the shipment date. Risk of loss shall pass to
Licensee upon delivery by Pure to Licensee. Unless otherwise specified, Licensee
shall pay all freight and carrier costs, packaging and container charges,
shipping and handling charges, insurance charges, customs duties, taxes, fees
and other charges levied by any Governmental Authority in connection with the
sale and transport of each Product(s) to Licensee. PURE shall manufacture (or
have manufactured), sell and deliver to Licensee all Product(s) required by
Licensee as long as Licensee is in strict compliance with all the terms of this
Agreement and has timely and properly forecast the Product(s) requirements
according to Section 6.2. Licensee shall use the Product(s) solely for the
purpose of this Agreement, and for no other purpose.         6.2. Licensee
Forecasts. For each calendar quarter following the Effective Date, Licensee
shall in good faith and with due diligence provide to PURE a four-quarter
rolling forecast for Licensee’s Product(s) quantity needs. Unless and until
Licensee applies under Section 2.5 to extend the term of this Agreement, the
referenced forecasts shall be non-binding and informational in nature.
Thereafter, and during the entirety of any extended term of this Agreement,
Licensee shall be required to purchase not less than [ * ] of the forecasted
quantity of Product(s) for the first quarterly period in each of the required
rolling four-quarter forecasts.         6.3. Cancellation of Orders. Once an
order has been accepted by the Supplier, it may not be canceled by the Licensee.
        6.4. Freight and Tax Charges. The Licensee must designate in writing,
not less than five (5) business days prior to the shipment date, the carrier for
shipment and the amount of insurance and nature of coverage in connection with
the shipment and delivery of the Product(s). The Licensee must designate a
specific carrier for shipment at Supplier’s designated shipment location and at
Supplier’s designated time. If the Licensee fails to so designate or provide any
or all such items, the Supplier, at its sole discretion, may specify any item
not so designated and the Licensee shall forthwith reimburse the Supplier for
all such additional sums upon invoice.         6.5. Packaging. Supplier sells
and delivers Product(s) in Supplier’s standard packaging. In the event that
Licensee requests specialty packaging, Licensee shall be responsible in advance
for all costs related thereto.         6.6. Warehousing. The Licensee may
request that the Supplier ship or otherwise transfer to Licensee’s own
warehouse, or to another warehouse owned by a third party. In any event, the
Supplier’s shipment or transfer will constitute delivery to the Licensee. The
Licensee shall procure insurance to cover risk of damage or loss to these
shipments while in the warehouse or in transit. The Licensee shall reimburse the
Supplier for all costs incurred by the Supplier, including but not limited to
insurance premiums and transportation charges.         6.7. Rejection and
Returns. If a shipment of any Product(s) or any portion thereof is not in
conformance with the applicable specifications, then the Licensee shall have the
right to reject such shipment of Product(s) if the entire shipment is
nonconforming, or the portion thereof that fails to so conform, as the case may
be. The Licensee shall give written notice to Pure of its rejection hereunder
within ten (10) days after the Distributer’s receipt of such shipment,
specifying the grounds for such rejection. Pure shall use its commercially
reasonable efforts to cure such rejection or replace such nonconforming shipment
of Product(s), or portion thereof, within forty-five (45) days after receipt of
notice of rejection thereof.

 

 7 

 



 

NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,

THE REPLACEMENT OF THE NONCONFORMING PRODUCT(S) OR PORTION THEREOF,

AS APPLICABLE, BY PURE AS PROVIDED UNDER THIS SECTION SHALL BE THE

LICENSEE’S SOLE AND EXCLUSIVE REMEDY FOR PURE’S DELIVERY OF

NONCONFORMING PRODUCT(S).

 

7. Prices and Payments

 

  7.1. Pricing. Pure shall invoice Licensee for each purchase using the most
current price list provided to Licensee. [ * ] Licensee agrees to comply with
the pricing restrictions set forth in Exhibit B hereto and shall ensure that
each Sub-Licensee also complies with such pricing restrictions.         7.2.
Payment. Licensee shall pay all Pure invoices within thirty (30) days of receipt
thereof. All prices are set forth in U.S. dollars and payments shall be in U.S.
dollars.         7.3. Taxes. The amount of any present or future sales, use,
excise or other tax applicable to the sale or use of the products sold hereunder
shall be paid by Licensee, or in lieu thereof Licensee shall provide Pure with a
tax exemption certificate or similar document acceptable to such taxing
authority. Licensee shall be responsible for any value added taxes, collections,
sales (such as VAT or its equivalent) and excise taxes, mill assessment fees,
other consumption taxes and customs duties to the extent added to the sales
price and set forth separately as such in the total amount invoiced to
Licensee’s sales under this Agreement.         7.4. Late Payments. All payments
due under this Agreement not received within the period due shall bear interest
from the date they are due until the date they are paid in full at the rate of
one and one-half percent (1.5%) per month or the maximum rate permitted by law,
whichever is lower. If Licensee is delinquent in making payments then Licensee
shall pay any and all reasonable costs, including attorneys’ fees, incurred by
Pure in collecting any amounts owed under this Agreement.

 

8. Shipment, Risk of Loss and Delivery

 

  8.1. Risk of Loss. Title to the Product(s) purchased under this Agreement will
pass to the Licensee upon receipt of Product(s) by Licensee’s agent/carrier for
shipment or upon the commencement of transfer of the Product(s) to a warehouse
at the request of Licensee per Section 6.6 hereof. The Licensee specifically
assumes the risk of loss and damage of the Product(s) upon receiving title
thereto.         8.2. Partial Shipments. The Supplier may make partial shipments
of the Licensee’s orders. The Supplier shall use commercially reasonable efforts
to meet the Licensee’s requested shipment schedules for the Product(s).        
8.3. Supplier’s Right to Withhold. Supplier reserves the right to withhold
Product(s) shipments at any time in the event that sums payable by Licensee are
past due.

 

9. Supplier’s Representations and Warranties; Limitation of Liability; Exclusive
Remedy; Indemnification

 

  9.1. No Implied Warranties. Except as set forth in Section 9.2, Supplier makes
no warranty, expressed or implied, concerning the manufacture, sale and/or use
of the Product(s).         9.2. Product(s) Warranty Manufactured by Supplier. As
of the date of shipment, Supplier specifically warrants to Licensee that the
Product(s): (i) in all substantial ways conform to applicable United States EPA
specifications and requirements; (ii) are free from defects in design,
workmanship, materials and formulation; and (iii) comply in all material
respects with the marketing materials provided to Licensee by Supplier.

 

THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT ARE IN LIEU OF
ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

 

 8 

 

 

  9.3. Limitation of Remedies and Damages Cap. Supplier, as an exclusive remedy
to Licensee for any breach of the Supplier’s Product(s) warranty in Section 9.2,
may offer to replace defective Product(s) or portion thereof, as applicable.
Should this “repair or replace” exclusive remedy fail of its essential purpose,
Supplier shall have the right as an exclusive “back up” remedy to refund the
purchase price paid by Licensee for the portion of the Product(s) shipment that
is alleged to be defective. Notwithstanding the foregoing, the Supplier shall in
no case (whether in contract, tort, or otherwise) be liable to Licensee for any
amount in excess of $1,000,000.00. The Parties acknowledge that the prices for
Product(s) and the other terms of this Agreement were entered into in
consideration of the foregoing limitations of warranty, remedy and damage cap.  
      9.4. No Consequential Damages. Notwithstanding anything in this Agreement
to the contrary, Supplier shall not be liable to Licensee for any special,
consequential (including claimed lost profits), exemplary, punitive or
incidental damages under this Agreement or on any theory of law whatsoever.    
    9.5. Indemnification. Subject to the terms and conditions of this Agreement,
Licensee and its Sub-Licensees (each, an “Indemnifying Party”) shall indemnify,
defend and hold harmless Pure and its representatives, officers, directors,
employees, agents, affiliates, successors and permitted assigns (collectively,
“Indemnified Parties”) against any and all losses, damages, liabilities,
deficiencies, claims, actions, judgments, settlements, interest, awards,
penalties, fines, costs, or expenses of whatever kind, including reasonable
attorneys’ fees, fees and the costs of enforcing any right to indemnification
under this Agreement and the cost of pursuing any insurance providers incurred
by any Indemnified Party relating to or resulting from any third-party claim or
any direct claim against Indemnifying Party alleging: (a) a breach or
non-fulfillment of any of Indemnifying Party’s representations, warranties, or
covenants set forth in this Agreement; (b) any negligent or more culpable act or
omission of Indemnifying Party or any of its representatives (including any
recklessness or willful misconduct) in connection with Indemnifying Party’s
performance under this Agreement; (c) any bodily injury, death of any person or
damage to real or tangible personal property caused by the negligent acts or
omissions of Indemnifying Party or any of its representatives; (d) any failure
by Indemnifying Party or its personnel to comply with any applicable laws; or
(e) that any of Indemnifying Party’s Intellectual Property Rights used in the
design or production of SDC, or that is embodied in SDC, infringes any
Intellectual Property Right of a third party. Indemnifying Party has no
obligations under this Section with respect to claims to the extent arising out
of: (i) any specifications, Product(s), manufacturing parts or other materials
provided by any Indemnified Party; (ii) Indemnified Party’s marketing,
advertising, promotion or sale of any product containing SDC; (iii) use of SDC,
including use of SDC in combination with any products, materials or equipment
supplied to Pure by a person other than Indemnifying Party or its authorized
representatives, if the infringement would have been avoided by not using SDC or
using SDC not so combined; (iv) any modifications or changes made to SDC by or
on behalf of any person other than Indemnifying Party or its authorized
representatives, if the infringement would have been avoided without such
modification or change; or (v) goods (including SDC), products or assemblies
manufactured or designed by Indemnified Party.           Subject to the terms
and conditions of this Agreement, Pure shall indemnify, defend and hold harmless
Licensee and its representatives, officers, directors, employees, agents,
affiliates, successors and permitted assigns against any and all losses,
damages, liabilities, deficiencies, claims, actions, judgments, settlements,
interest, awards, penalties, fines, costs, or expenses of whatever kind,
including reasonable attorneys’ fees, fees and the costs of enforcing any right
to indemnification under this Agreement and the cost of pursuing any insurance
providers incurred by any Indemnified Party relating to or resulting from any
third-party claim or any direct claim against Indemnifying Party alleging: (a)
any negligent or more culpable act or omission of Pure (including any
recklessness or willful misconduct) in connection with Pure’s performance under
this Agreement; or (b) any failure by Pure or its personnel to comply with any
applicable laws.

 

 9 

 

 

10. Termination

 

  10.1 Termination Events. Either Party may terminate this Agreement for
material breach of any provision of this Agreement by the other Party, provided
written notice of the breach has been given to the breaching Party and the
breaching Party has not cured the breach within thirty (30) days after the
delivery of the notice. Each Party may also terminate this Agreement upon
written notice if the other Party becomes the subject of a petition in
bankruptcy or any other proceeding relating to insolvency, receivership,
liquidation or assignment for the benefit of creditors and such proceeding is
not favorably resolved within sixty (60) days.         10.2. Fulfillment of
Obligations. The termination of this Agreement shall not otherwise release
either Party from its obligation to pay any sum that may be then or thereafter
owing to the other Party nor operate to discharge any liability that had been
incurred by either Party prior to any such termination.

 

11. Confidential Information

 

  11.1. Confidentiality. From time to time during the Term, either Party (as the
“Disclosing Party”) may disclose or make available to the other Party (as the
“Receiving Party”) information about its business affairs, goods and services
(including any forecasts), confidential information and materials comprising or
relating to Intellectual Property Rights, Trade Secrets, third-party
confidential information and other sensitive or proprietary information. Such
information, as well as the terms of this Agreement, whether orally or in
written, electronic or other form or media, and whether or not marked,
designated or otherwise identified as “confidential” constitutes “Confidential
Information” hereunder. Confidential Information does not include information
that at the time of disclosure: (a) is or becomes generally available to and
known by the public other than as a result of, directly or indirectly, any
breach of this Section by the Receiving Party or any of its representatives; (b)
is or becomes available to the Receiving Party on a non-confidential basis from
a third-party source, provided that such third party is not and was not
prohibited from disclosing such Confidential Information; (c) was known by or in
the possession of the Receiving Party or its representatives prior to being
disclosed by or on behalf of the Disclosing Party; (d) was or is independently
developed by the Receiving Party without reference to or use of, in whole or in
part, any of the Disclosing Party’s Confidential Information; or (e) is required
to be disclosed pursuant to applicable law; provided, that the Receiving Party
(i) provide prompt written notice thereof to the Disclosing Party to enable the
Disclosing Party to seek a protective order or otherwise prevent such disclosure
and (ii) disclose only that portion of the Confidential Information required to
comply with such requirement. The Receiving Party shall, for ten (10) years from
disclosure of such Confidential Information: (a) protect and safeguard the
confidentiality of the Disclosing Party’s Confidential Information with at least
the same degree of care as the Receiving Party would protect its own
Confidential Information, but in no event with less than a commercially
reasonable degree of care; (b) not use the Disclosing Party’s Confidential
Information, or permit it to be accessed or used, for any purpose other than to
exercise its rights or perform its obligations under this Agreement; and (c) not
disclose any such Confidential Information to any person, except to the
Receiving Party’s representatives who need to know the Confidential Information
to assist the Receiving Party, or act on its behalf, to exercise its rights or
perform its obligations under this Agreement. The Receiving Party shall be
responsible for any breach of this Section caused by any of its representatives.
On the expiration or earlier termination of this Agreement or at any time during
or after the Term, at the Disclosing Party’s written request, the Receiving
Party and its representatives shall, promptly return all Confidential
Information and copies thereof that it has received under this Agreement.

 

12. Insurance

 

  12.1. Each Party shall maintain insurance, including product liability
insurance and commercial general liability insurance, with respect to its
activities under this Agreement in such amount as such Party customarily
maintains with respect to similar activities, but not less than such amount as
is reasonable and customary in the industry and in any case not less than the
following: Commercial general liability insurance written on an occurrence basis
with combined bodily injury, property damage and personal injury liability
limits of not less than one million U.S. dollars ($1,000,000) per occurrence and
two million U.S. dollars ($2,000,000) annual aggregate; and product and/or
excess liability insurance with a limit of not less than five million U.S.
dollars ($5,000,000) per occurrence and five million U.S. dollars ($5,000,000)
annual aggregate. Each Party shall maintain such insurance for so long as it
continues its activities under this Agreement, and thereafter for so long as
such Party customarily maintains insurance for itself covering similar
activities. Each Party shall name the other Party as an additional insured under
its policy. Each Party shall provide written proof of the existence of such
insurance to the other Party upon request.

 

 10 

 

 

13. General Provisions

 

  13.1. Further Actions. Upon a Party’s reasonable request, the other Party
shall, at its sole cost and expense, execute and deliver all such further
documents and instruments, and take all such further acts necessary to give full
effect to this Agreement.         13.2. Relationship of the Parties. The
relationship between Licensee and Pure is solely that of vendor and vendee and
they are independent contracting parties. Nothing in this Agreement creates any
agency, joint venture, partnership or other form of joint enterprise, employment
or fiduciary relationship between the Parties. Except as otherwise expressly set
forth in this Agreement, neither Party has any express or implied right or
authority to assume or create any obligations on behalf of or in the name of the
other Party or to bind the other Party to any contract, agreement or undertaking
with any third party.         13.3. Entire Agreement. This Agreement, including
and together with any related exhibits, schedules and the applicable terms of
any purchase orders, constitutes the sole and entire agreement of the Parties
with respect to the subject matter contained herein and therein, and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter.        
13.4. Survival. Subject to the limitations and other provisions of this
Agreement: (a) the representations and warranties of the Parties contained
herein will survive the expiration or earlier termination of this Agreement; and
(b) Sections 3, 4.1, 7.4, 8.1, 9, 10.2, 11.1 and 13 of this Agreement, as well
as any other provision that, in order to give proper effect to its intent,
should survive such expiration or termination, will survive the expiration or
earlier termination of this Agreement.         13.5. Notices. All notices,
requests, consents, claims, demands, waivers and other communications under this
Agreement (each, a “Notice”) must be in writing and addressed to the other Party
at its address set forth in the preamble to this Agreement (or to such other
address that the receiving Party may designate from time to time in accordance
with this Section). All Notices must be delivered by personal delivery,
nationally recognized overnight courier or certified or registered mail (in each
case, return receipt requested, postage prepaid). Except as otherwise provided
in this Agreement, a Notice is effective only (a) on receipt by the receiving
Party, and (b) if the Party giving the Notice has complied with the requirements
of this Section.         13.6. Interpretation. For purposes of this Agreement:
(a) the words “include,” “includes” and “including” are deemed to be followed by
the words “without limitation”; (b) the word “or” is not exclusive; (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole; (d) words denoting the singular have a comparable meaning
when used in the plural, and vice-versa; and (e) words denoting any gender
include all genders. Unless the context otherwise requires, references in this
Agreement: (x) to sections, exhibits, schedules, attachments, and appendices
mean the sections of, and exhibits, schedules, attachments and appendices
attached to, this Agreement; (y) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof;
and (z) to a statute means such statute as amended from time to time and
includes any successor legislation thereto and any regulations promulgated
thereunder. This Agreement was drafted with input from both Parties. The Parties
drafted this Agreement without regard to any presumption or rule requiring
construction or interpretation against the Party drafting an instrument or
causing any instrument to be drafted because such Party drafted an instrument or
caused an instrument to be drafted. The exhibits, schedules, attachments, and
appendices referred to herein are an integral part of this Agreement to the same
extent as if they were set forth verbatim herein.         13.7. Headings. The
headings in this Agreement are for reference only and do not affect the
interpretation of this Agreement.

 

 11 

 

 

  13.8. Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability does not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or provision is invalid,
illegal or unenforceable, the Parties shall negotiate in good faith to modify
this Agreement to effect the original intent of the Parties as closely as
possible in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.         13.9. Amendment
and Modification. No amendment to or rescission, termination or discharge of
this Agreement is effective unless it is in writing, identified as an amendment
to or rescission, termination or discharge of this Agreement and signed by an
authorized representative of each Party.         13.10. Waiver. No waiver under
this Agreement is effective unless it is in writing, identified as a waiver to
this Agreement and signed by an authorized representative of the Party waiving
its right. Any waiver authorized on one occasion is effective only in that
instance and only for the purpose stated, and does not operate as a waiver on
any future occasion. None of the following constitutes a waiver or estoppel of
any right, remedy, power, privilege or condition arising from this Agreement:
(a) any failure or delay in exercising any right, remedy, power or privilege or
in enforcing any condition under this Agreement; or (b) any act, omission or
course of dealing between the Parties.         13.11. Cumulative Remedies. All
rights and remedies provided in this Agreement are cumulative and not exclusive,
and the exercise by either Party of any right or remedy does not preclude the
exercise of any other rights or remedies that may now or subsequently be
available at law, in equity, by statute, in any other agreement between the
Parties or otherwise.         13.12. Assignment. Licensee may not assign any of
its rights or delegate any of its obligations under this Agreement without the
prior written consent of Pure. Pure may assign any of its rights or delegate any
of its obligations to any affiliate or to any person acquiring all or
substantially all of Pure’s assets. Any purported assignment or delegation in
violation of this Section is null and void. No assignment or delegation relieves
the assigning or delegating Party of any of its obligations under this
Agreement.         13.13. Successors and Assigns. This Agreement is binding on
and inures to the benefit of the Parties and their respective permitted
successors and permitted assigns.         13.14. Dispute Resolution. Each and
all disputes and controversies arising out of and/or related to this Agreement
and the transactions contemplated by this Agreement (whether in contract, tort,
or otherwise) shall be determined exclusively by binding arbitration in
accordance with the then-current commercial dispute procedures of the American
Arbitration Association (AAA), and will be conducted in California only in the
counties of San Diego or Los Angeles. This Dispute Resolution clause has been
bargained for separately from the other terms of this Agreement and claims of
invalidity, ineffectiveness, or unenforceability of the entire Agreement shall
not affect the validity or enforceability of this Dispute Resolution paragraph.
Any Party who files a litigation regarding any such dispute or who seeks to
institute arbitration other than in San Diego or Los Angeles County hereby
stipulates to the immediate dismissal of such litigation or non-San Diego /
non-Los Angeles arbitration without prejudice upon ex parte application of the
Party seeking arbitration. The arbitrator shall have the power under AAA
provision R-36 (Interim Measures) and the AAA Optional rules for Emergency
Measures of Protection to order “Interim Measures” (including injunctive
relief), and the authority to order discovery, as the arbitrator considers
necessary to a full and fair exploration of the issues in dispute consistent
with the expedited nature of arbitration. The Parties expressly, and voluntarily
waive any right to assertion of the principle(s) of “comity” or “inconvenient
forum.” The Parties each expressly forever waive any right to trial by jury. The
Parties agree to share pro rata and timely contribute any and all monies
requested by AAA or the arbitrator or required under applicable AAA rules in
connection with the binding procedure. Failure to timely pay a Party’s pro rata
share of AAA and/or arbitrator costs and expenses shall constitute a material
breach of this dispute resolution agreement; the non-paying Party shall be
considered in default and will not thereafter be entitled to participate in the
proceeding. The prevailing Party in any such dispute shall be entitled to
attorneys’ fees and costs. The arbitration shall be “self-executing,” such that
no order to compel by any court is necessary to enforce compliance with the
terms of this paragraph against a Party who declines to voluntarily participate
in the AAA procedure. Should one of the Parties fail to respond to a request to
arbitrate or otherwise decline to participate in the procedure, the AAA
administration shall appoint a neutral arbitrator who is empowered by this
paragraph 13.14to entertain evidence from the participating Party and enter a
binding award accordingly. Notwithstanding the permissive venue statutes
enunciated in Cortez Byrd Chips, 529 U.S. 193 (2000), the award of the
arbitrator may be rendered as a judgment or, alternately, vacated (or otherwise
challenged) only by a petition filed in either San Diego County Superior Court
or Los Angeles County Superior Court or in the United States District Court
sitting in San Diego or Los Angeles County. In the event a petition to confirm
or vacate any arbitration award hereunder is brought by one of the Parties in a
venue other than a San Diego County Superior Court or a Los Angeles County
Superior Court or in the United States District Court sitting in San Diego or
Los Angeles County, the Party filing such petition expressly stipulates to an ex
parte order of such other court immediately dismissing said petition without
prejudice, and for an order for actual attorney’s fees in favor of the
non-filing Party.

 

 12 

 

 

  13.15. Governing Law. This Agreement, including all exhibits, schedules,
attachments and appendices attached hereto, and all matters arising out of or
relating to this Agreement, are governed by, and construed in accordance with,
the laws of the State of California, United States of America, without regard to
the conflict of laws provisions thereof. The Parties agree that the United
Nations Convention on Contracts for the International Sale of Goods does not
apply to this Agreement.         13.16. Counterparts. This Agreement may be
executed by fax or in the original in multiple counterparts, any one of which
will be deemed an original, but all of which shall constitute one and the same
instrument.         13.17. Force Majeure. Neither Party will be deemed in
default of this Agreement to the extent that performance of its obligations, or
attempts to cure any breach, are delayed or prevented by reason of circumstance
beyond its reasonable control including the following each to be deemed a “Force
Majeure”: fire, explosion, breakdown of plant, strike, lockout, labor dispute,
casualty or accident, lack or failure of transportation facilities, inability to
obtain shipping space, epidemic, earthquake, storm, flood, drought, government
declarations of disaster, allocation of product or price increases by suppliers
or other lack or shortage of sources of supply of labor, transportation, raw
materials, power, fuel or supplies, war, revolution, civil commotion, terrorism
acts of public enemies, blockade, or embargo, any law, order, proclamation,
regulation, ordinance, demand, or requirement of any governmental authority, or
any other causes whatsoever; whether similar or dissimilar to those above beyond
the reasonable control of such party. If there is a Force Majeure, the time for
performance or cure will be extended for a period equal to the duration of the
Force Majeure. A Force Majeure shall not be applicable to any payment
obligations of either Party.         13.18. No Public Announcements. Unless
expressly permitted under this Agreement, neither Party shall either: (a) make
any statement (whether oral or in writing) in any press release, external
advertising, marketing or promotion materials regarding the subject matter of
this Agreement, Pure or its business unless: (i) it has received the express
written consent of Pure, or (ii) it is required to do so by law or under the
rules of any stock exchange to which it is subject; or (b) use any of Pure’s
Trademarks without the prior written consent of Pure.

 

[Remainder of page intentionally left blank.]

 

 13 

 

 

The Parties hereto have executed this Agreement by persons duly authorized as of
the Effective Date.

 

  PURE BIOSCIENCE, INC.         By: /s/ Tom Y. Lee   Name: Tom Y. Lee   Title:
Chief Executive Officer and President

 

  PACKERS SANITATION SERVICES, INC.         By: /s/ Doug Sharp   Name: Doug
Sharp   Title: President

 

 

 

 

Exhibit A – Licensee Product Rights

 

AUTHORIZED TRADEMARK(s): Pure approves the use of PURE’s “SDC” and “PURE HARD
SURFACE” trademarks for Licensee’s commercialization of the Product(s).

 

PRODUCT(s):

 

PURE® HARD SURFACE - (EPA #72977-5-73912) hard surface disinfectant / food
contact surface sanitizer;

PURE® MultiPurpose & Floor Cleaner Concentrate; and

PURE® MultiPurpose Hi-Foam Cleaner Concentrate.

 

TERRITORY:

 

The United States of America and only within the Field of Use and within the
Distribution Channel(s) described below.

 

FIELD OF USE:

 

● [ * ]

 

NON-EXCLUSIVE DISTRIBUTION CHANNEL(s):

 

o [ * ]

 

The Licensee shall have the following Exclusive Distribution Channel(s) as its
exclusive territory, whereby Pure agrees during the Term of this Agreement to
not directly sell or distribute Product(s) to customers within the Exclusive
Distribution Channel(s). This Exclusive Distribution Channel(s) shall remain
exclusive for so long as Licensee meets its Minimum Purchase Volume obligations
as stated in Exhibit B. Any loss of exclusivity by Licensee shall not prohibit
Licensee from continuing to sell and distribute Product(s) within the Exclusive
Distribution Channel(s).

 

EXCLUSIVE DISTRIBUTION CHANNEL(s):

 

o [ * ]

 

 

 

 

EXHIBIT B

 

pricing & minimum purchase volumes

 

PRODUCT(S) PRICING IN U.S. DOLLARS

 

Item # Item Description *Price Each Pallet Quantity 93355 55 Gallon Drum Pure
Hard Surface $[ * ] [ * ]     $  

 

*Product pricing does not include the following fees:

 

  a) freight, processing fees, order fulfillment fees, postage and
transportation charges including handling and insurance; and   b) sales (such as
VAT or its equivalent) and excise taxes, other consumption taxes and customs
duties to the extent added to the sales price and set forth separately as such
in the total amount invoiced.

 

Product packaging notes:

 

  a) Product to be packaged in pallet quantities only; and   b) All containers,
closures & cartons to be per PURE’s standard packaging specifications.

 

SUB-LICENSEE PRICING

 

[ * ]

 

MANUFACTURER SUGGESTED RETAIL PRICE (MSRP)

 

[ * ]

 

MINIMUM PURCHASE VOLUME

 

Licensee will fulfil the below stated Minimum Purchase Volume to maintain its
exclusivity in the Exclusive Distribution Channel(s) as set forth in the
attached Exhibit A. Licensee will fulfill this Minimum Purchase Volume by
issuing individual purchase orders in accordance with the terms set forth in
this Agreement and under the schedule set forth below.

 

Minimum Purchase Volume Schedule:

 

Item # Item Description Yearly Minimum Units 93355 55 Gallon Drum Pure Hard
Surface [ * ]      

 

 

 

 

Exhibit C

 

PACKAGING SPECIFICATIONS

Licensee is hereby approved as a Packager and agrees to strictly follow the
following Packaging Specifications:

 

A Licensee specifically approved as a Packager must faithfully and strictly
comply all with all the following regulatory requirements and conditions:

 

Materials

[ * ]

 

Batch Records

[ * ]

 

Equipment

[ * ]

 

Testing

 

[ * ]

 

Auditing

 

[ * ]

 

Environmental Factors

 

[ * ]

 

Considerations To Bottle Product

 

[ * ]

 

 



